Perkins, J.
— “ However it may have been in somewhat olden time, in Europe, we think that now, at least, in our State, the terms “corporal oath” and “ solemn oath” are used synonymously, and that an oath taken with the uplifted hand, may be properly described by either term. In Webster's Dictionary, are the following definitions : ‘ Corporal — corporalc:—A fine linen cloth used to cover the sacred elements in the eiicharist, or in which the sacrament is put.’ ‘ Corporal oath. — A solemn oath, so called from the antient usage of touching the corporate, or cloth that covered the consecrated elements.’ ”
Judgment affirmed, &c.